Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	Claims 1-14 are all the claims under examination.

Withdrawal of Rejections
Double Patenting
3.	The rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7314622 is withdrawn. 
The terminal disclaimer filed on 4/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7314622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	The rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-15 of U.S. Patent No. 9605077 is withdrawn. 
The terminal disclaimer filed on 4/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9605077 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



5.	The provisional rejection of Claims 1-2, 4 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 200-203 and 204-216 of copending Application No. 16/205,288 (reference application US20190322720) is withdrawn. Applicants comments and the distinction between the genus of antibodies comprising the VH/VL CDR1-3 of the instant claimed antibody and those full VH/VL domains of the NPC-1 antibody binding the same antigen is given full measure in its consideration of the grounds for withdrawal.

Objections Maintained
Specification
6.	The objection to the disclosure because of informalities is maintained.
a) The use of the term, e.g., Tris, Accumax Array, Peroxo-Block, Lipofectamine-2000, A-Sepherose, AccuPrime, BigDye Terminator, QIAquick gel, RNeasy-Midi, Sephadex-G200, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Applicants did not respond to the objection in the Response of 4/4/2022. The objection is maintained.

Conclusion
7.	Claims 1-14 are allowed.
8.	This application is in condition for allowance except for the following formal matters: outstanding grounds for objection to the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643